DETAILED ACTION
This action is responsive to the Applicant’s response filed 12/10/21.
As indicated in Applicant’s response, an Information Statement Disclosure (IDS) has been submitted with a post-allowance RCE, in which no claims have been amended.  Claims 1-20 are pending in the office action.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art taken separately or jointly does not suggest or teach the following features.
	
A computer program product for developing mobile applications comprising computer-readable program code to be executed by a processor of a mobile operating system (OS) based device when retrieved from a non-transitory computer-readable medium, the program code including instructions configurable to cause: 
(i) determining a set of available products; identifying a set of navigation patterns corresponding to the set of available products; providing a user interface with one or more options for selecting and configuring features of a mobile application, 
the features of the mobile application including a set of product display features determined according to the set of available products, a set of global navigation features determined according to the set of navigation patterns, and a set of product navigation features;
(ii) obtaining, via the user interface, selected and configured features of the mobile application, the selected and configured features including at least: a subset of the product display features, a subset of the global navigation features, and a subset of the product navigation features; 
(iii) generating metadata corresponding to the selected and configured features of the mobile application, including at least: metadata characterizing the subset of product display features, metadata characterizing the subset of global navigation features, and metadata characterizing the subset of product navigation features; 
(iv)generating code associated with the mobile application based on the metadata corresponding to the selected and configured features of the mobile application, the code executable by a processor of a mobile operating system (OS) based device; and 
associating the code with a unique mobile application global identifier relative to an app store.
( as recited in claims 1, 8, 15)
A)	No prior art of record has been identified as disclosing or suggesting the combination of features recited as (i) (ii), (iii) and (iv) from above; and this has been set forth with the statement of Allowance included with the last Notice of Allowability recorded of 12/02/2021.
B)	Analysis of the Information Disclosure Statement submitted with the current Applicant’s submission has not identified any publication or teachings therein with factual evidence that would anticipate to totality of features (i), (ii), (iii) and (iv) from above; nor has any teachings from the IDS been deemed sufficient so as to render the functional sequence of these above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 (for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
January 01, 2021